DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 20, “30/32” should be –34/36—to indicate the correct reference numbers for the rollers; and 
Page 7, lines 26-27, 32/34 or 32’’/44’’ should be 30/32 or 30”/34”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwase (2018/0370140).
	Iwase discloses a three-dimensional printer that includes a print zone (22) for receiving build material in layers, a printer carriage (30), and first and second curtains (46a, 47a) attached to a first and second side of the printer carriage.  See Figs. 1, 3 and 6.  The printer carriage is movable along an axis over the print zone (paragraph 0069).  The area of the print zone .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (2018/0370140).
	Iwase is described above.  Iwase does not indicate the material that the curtains are made from, however, it would have been obvious to one of ordinary skill in the art to determine the type of material to use based on optimization to provide parts that are not prone to mechanical failure during use.
Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (2018/0370140) in view of Ederer et al (2017/0355137).
	Iwase is described above.  It would have been obvious to one of ordinary skill in the art for the carriage of Iwase to have a fusing lamp and a printhead for supplying fusing agent and for there to be a pre-heater because these are common parts in a three-dimensional printer as evidenced by Ederer et al (see Figs. 8-13).  Note that the position of the preheater (500) of Ederer et al would make it such that the curtain is between the pre-heater and printer zone when the carriage is moving.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743